                              Case 18-12309-CSS                         Doc 1         Filed 10/09/18          Page 1 of 34

Fill in this information to identify the case:

United States Bankruptcy Court for the:
                            District of Delaware
                                          (State)
                                                                                                                                      Check if this is an
Case number (If known):                                   Chapter 11                                                                  amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                04/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1. Debtor’s name                            ONE Aviation Corporation



2. All other names debtor used in
   the last 8 years

    Include any assumed names, trade
    names, and doing business as
    names



3. Debtor’s federal Employer                47– 3 9 2 9 6 4 9
   Identification Number (EIN)



4. Debtor’s address                         Principal place of business                                Mailing address, if different from principal place of
                                                                                                       business


                                            3250 Spirit Drive SE
                                            Number          Street                                     Number        Street


                                                                                                       P.O. Box

                                            Albuquerque                       NM           87106
                                            City                              State        ZIP Code    City                           State           ZIP Code

                                                                                                       Location of principal assets, if different from
                                                                                                       principal place of business


                                            Bernalillo County
                                            County                                                     Number        Street




                                                                                                                                                   _________
                                                                                                       City                           State        ZIP Code



5. Debtor’s website (URL)                   www.oneaviation.aero



6. Type of debtor                                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                    Partnership (excluding LLP)
                                                    Other. Specify:


Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 1

01:23222598.6
                                Case 18-12309-CSS                 Doc 1        Filed 10/09/18          Page 2 of 34
Debtor        ONE Aviation Corporation___________________________________________ Case number (if known) ______________________________________
              Name



7. Describe debtor's business          A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                       B. Check all that apply:
                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                          http://www.uscourts.gov/four-digit-national-association-naics-codes.

                                          __4___ ___8__ __8___ __1___



8. Under which chapter of the          Check one:
   Bankruptcy Code is the debtor
                                           Chapter 7
   filing?
                                           Chapter 9
                                           Chapter 11. Check all that apply:

                                                           Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                           affiliates) are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3
                                                           years after that).
                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a
                                                           small business debtor, attach the most recent balance sheet, statement of operations, cash-
                                                           flow statement, and federal income tax return or if all of these documents do not exist, follow
                                                           the procedure in 11 U.S.C. § 1116(1)(B).
                                                           A plan is being filed with this petition.
                                                           Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                           accordance with 11 U.S.C. § 1126(b).
                                                           The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities
                                                           and Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of
                                                           1934. File the Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                           under Chapter 11 (Official Form 201A) with this form.
                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                           Chapter 12



9. Were prior bankruptcy cases             No
   filed by or against the debtor
   within the last 8 years?                Yes.     District                            When _______________        Case number
                                                                                             MM / DD / YYYY
    If more than 2 cases, attach a                  District                            When ________________       Case number
    separate list.                                                                           MM / DD / YYYY



10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an affiliate       Yes.     Debtor See Attached Schedule 1                                  Relationship Affiliate
    of the debtor?
                                                    District Delaware                                               When
    List all cases. If more than 1,                                                                                               MM / DD / YYYY
    attach a separate list.
                                                    Case number, if known

Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 2

01:23222598.6
                                   Case 18-12309-CSS                            Doc 1           Filed 10/09/18                  Page 3 of 34
Debtor        ONE Aviation Corporation___________________________________________ Case number (if known) ______________________________________
              Name



11. Why is the case filed in this                Check all that apply:
    district?
                                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                      immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                      district.
                                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.



12. Does the debtor own or have                       No 1
    possession of any real property
                                                      Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    or personal property that needs
    immediate attention?                                  Why does the property need immediate attention? (Check all that apply.)
                                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                               What is the hazard?
                                                               It needs to be physically secured or protected from the weather.
                                                               It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                               (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other
                                                               options).
                                                               Other


                                                          Where is the property?
                                                                                              Number           Street




                                                                                              City                                                           State            ZIP Code


                                                          Is the property insured?
                                                              No
                                                              Yes. Insurance agency
                                                                     Contact name
                                                                     Phone

         Statistical and administrative information

13. Debtor's estimation of available             Check one:
    funds
                                                     Funds will be available for distribution to unsecured creditors.
                                                     After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.



14. Estimated number of creditors 2                  1-49                                            1,000-5,000                                     25,001-50,000
                                                     50-99                                           5,001-10,000                                    50,001-100,000
                                                     100-199                                         10,001-25,000                                   More than 100,000
                                                     200-999



15. Estimated assets 3                               $0-$50,000                                      $1,000,001-$10 million                          $500,000,001-$1 billion
                                                     $50,001-$100,000                                $10,000,001-$50 million                         $1,000,000,001-$10 billion
                                                     $100,001-$500,000                               $50,000,001-$100 million                        $10,000,000,001-$50 billion
                                                     $500,001-$1 million                             $100,000,001-$500 million                       More than $50 billion

1         The debtor and its affiliates design, develop, manufacture, and market aircraft in the United States and internationally. The debtor does not believe it owns or possesses any
          real or personal property that poses or is alleged to pose a threat of imminent and identifiable harm to the public health or safety, but the debtor mentions the nature of its
          business here out of an abundance of caution.

2         On a consolidated basis.
3         On a consolidated basis.

Official Form 201                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                 page 3

01:23222598.6
                                 Case 18-12309-CSS                Doc 1         Filed 10/09/18           Page 4 of 34
Debtor       ONE Aviation Corporation___________________________________________ Case number (if known) ______________________________________
             Name


16. Estimated liabilities 4                 $0-$50,000                            $1,000,001-$10 million                  $500,000,001-$1 billion
                                            $50,001-$100,000                      $10,000,001-$50 million                 $1,000,000,001-$10 billion
                                            $100,001-$500,000                     $50,000,001-$100 million                $10,000,000,001-$50 billion
                                            $500,001-$1 million                   $100,000,001-$500 million               More than $50 billion



          Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of             petition.
    debtor
                                            I have been authorized to file this petition on behalf of the debtor.
                                            I have examined the information in this petition and have a reasonable belief that the information is true
                                             and correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on     October 9, 2018
                                                            MM / DD / YYYY


                                            /s/ Alan Klapmeier                                         Alan Klapmeier
                                             Signature of authorized representative of debtor           Printed name


                                             CEO
                                             Title




                                        
18. Signature of attorney
                                             /s/ Sean M. Beach                                          Date October 9, 2018
                                             Signature of attorney for debtor                                   MM / DD / YYYY


                                        Sean M. Beach
                                        Printed name

                                        Young Conaway Stargatt & Taylor, LLP
                                        Firm name

                                        Rodney Square, 1000 North King Street
                                        Number     Street

                                        Wilmington                                                             Delaware          19801
                                        City                                                                   State             ZIP Code

                                        302.571.6621                                                           sbeach@ycst.com
                                        Contact phone                                                          Email address



                                        4070                                                                   DE
                                        Bar number                                                             State




4         On a consolidated basis.

Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          page 4

01:23222598.6
                        Case 18-12309-CSS          Doc 1     Filed 10/09/18      Page 5 of 34



                                           SCHEDULE 1 TO PETITION

                             Pending Bankruptcy Cases in the District of Delaware
                                Filed by the Debtor and Affiliates of the Debtor

                 On the date hereof, each of the affiliated entities listed below (including the debtor in this
         chapter 11 case) filed a voluntary petition for relief under chapter 11 of title 11 of the United
         States Code in the United States Bankruptcy Court for the District of Delaware (the “Court”). A
         motion has been filed with the Court requesting that the chapter 11 cases of these entities be
         consolidated for procedural purposes only and jointly administered under the case number
         assigned to the chapter 11 case of ONE Aviation Corporation.

         1.     ACC Manufacturing, Inc.
         2.     Aircraft Design Company
         3.     Brigadoon Aircraft Maintenance, LLC
         4.     DR Management, LLC
         5.     Eclipse Aerospace, Inc.
         6.     Innovatus Holding Company
         7.     Kestrel Aircraft Company, Inc.
         8.     Kestrel Brunswick Corporation
         9.     Kestrel Manufacturing, LLC
         10.    Kestrel Tooling Company
         11.    OAC Management, Inc.
         12.    ONE Aviation Corporation




01:23222598.6
                      Case 18-12309-CSS         Doc 1     Filed 10/09/18     Page 6 of 34



                                      OMNIBUS WRITTEN CONSENT

                Effective as of this 9th day of October, 2018, the undersigned members constituting all of
        the votes entitled to be cast by the members of the board of directors, members of the board of
        managers, individual managers, sole managers and sole members (collectively, the “Board”), as
        applicable, of ONE Aviation Corporation (the “Company”) and the Company’s direct and
        indirect subsidiaries listed on Schedule I hereto (such subsidiaries, collectively, the “Company
        Subsidiaries” and, collectively with the Company, the “Companies”) hereby take the following
        actions and adopt the following resolutions by written consent pursuant to each of the
        Companies’ bylaws or limited liability company agreement, as applicable, and the applicable
        laws of the jurisdiction in which such Companies are organized. The undersigned, being all of
        the members of the Board of the Companies do hereby waive the calling, notice and holding of a
        special meeting of the Board and after full consideration, hereby consent to and adopt the
        following resolutions by giving their express written consent thereto:

        WHEREAS, the Board is contemplating, after consultation with management and the legal and
        financial advisors of the Companies, authorizing the Company and the Company Subsidiaries to
        file petitions seeking relief under the provisions of chapter 11 of title 11 of the United States
        Code (the “Bankruptcy Code”) (such filings, collectively, the “Chapter 11 Case”), in a
        Bankruptcy Court of the United States, in such venue as may be determined by the Company and
        the Company Subsidiaries, as applicable (the “Bankruptcy Court”);

        WHEREAS, the Board has had multiple meetings with the Companies’ management as well as the
        Companies’ legal and financial advisors and the Board had the opportunity to ask questions
        about the materials presented by the management and the legal and financial advisors regarding
        the distressed situation at the Companies, the liabilities and liquidity of the Companies, the
        strategic alternatives available to the Companies, the impact of the foregoing on the Companies’
        businesses, and the potential for and likelihood of the creditors of the Companies exercising
        available remedies pursuant to such creditors’ loan and other agreements;

        WHEREAS, the Board has consulted with management and the financial and legal advisors of the
        Companies and fully evaluated each of the strategic alternatives available to the Companies and
        determined that the Company and Company Subsidiaries shall voluntarily file the Chapter 11
        Case in the Bankruptcy Court; and

        WHEREAS, the Board desires to approve the following resolutions.

        COMMENCEMENT OF CHAPTER 11 CASE

        NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the respective Board or governing
        body of each Company, it is desirable and in the best interest of the Company and the Company
        Subsidiaries, their creditors, equity holders, employees, and other interested parties that each
        Company voluntarily file the Chapter 11 Case seeking relief under the Bankruptcy Code;

        FURTHER RESOLVED, that Alan Klapmeier and Michael Wyse (each, an “Authorized
        Signatory”) in each case, acting singly or jointly, be, and each hereby is, authorized, empowered,
        and directed to execute and file in the name and on behalf of the Companies, and under corporate

01:23721613.1
                       Case 18-12309-CSS          Doc 1     Filed 10/09/18     Page 7 of 34



        seal or otherwise, all petitions, schedules, motions, lists, applications, pleadings, and other papers
        in the Bankruptcy Court;

        FURTHER RESOLVED, that a committee (the “Special Committee”) is formed as a special
        committee of each of the Companies to take and perform any and all acts and deeds which both
        members of the Special Committee deem necessary, proper, or desirable in connection with the
        Chapter 11 Case, including, without limitation, negotiating, executing, delivering and performing
        any and all documents, agreements, certificates and/or instruments in connection with the
        transactions and professional retentions set forth in this resolution, and employing and retaining
        all assistance by legal counsel, accountants, financial advisors, investment bankers and other
        professionals, with a view to the successful prosecution of the Chapter 11 Case;

        FURTHER RESOLVED, that Jonathan Dwight and Michael Wyse be, and each hereby is,
        appointed as the members of the Special Committee and each is, acting singly or jointly,
        authorized, empowered and directed to take and perform any and all further acts and deeds which
        the Special Committee deem necessary, proper, or desirable in connection with the Chapter 11
        Case (each, an “Authorized Representative”);

        FURTHER RESOLVED, that the full power, authority and discretion of the Special Committee
        with regard to the Chapter 11 Case be, and it hereby is, delegated to the Special Committee and
        that any act approved by both members of the Special Committee shall be the act of the Board;

        RETENTION OF ADVISORS

        FURTHER RESOLVED, that the Companies are hereby authorized to employ the law firm of Paul
        Hastings LLP, 71 South Wacker Drive, 45th Floor, Chicago, Illinois 60606, to render legal
        services to, and to represent, the Companies in the Chapter 11 Case and in any and all related
        proceedings, subject to Bankruptcy Court approval;

        FURTHER RESOLVED, that the Companies are hereby authorized to employ the law firm of
        Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
        Delaware 19801, as local Delaware counsel, to render legal services to, and to represent, the
        Companies in the Chapter 11 Case and in any and all related proceedings, subject to Bankruptcy
        Court approval;

        FURTHER RESOLVED, that the Companies are hereby authorized to employ Ernst & Young LLP,
        5 Times Square, New York, New York 10036, as financial advisor to the Companies in
        connection with the Chapter 11 Case and with respect to other related matters in connection
        therewith, subject to Bankruptcy Court approval;

        FURTHER RESOLVED, that the Companies are hereby authorized to employ Duff & Phelps
        Securities, LLC, 10100 Santa Monica Boulevard, 11th Floor, Los Angeles, California 90067, as
        investment banker for the Companies in connection with the Chapter 11 Case and with respect to
        other related matters in connection therewith, subject to Bankruptcy Court approval;

        FURTHER RESOLVED, that the Companies are hereby authorized to employ Epiq Corporate
        Restructuring, LLC, 777 Third Ave., 12th Floor, New York, New York 10017, as claims and

01:23721613.1
                       Case 18-12309-CSS         Doc 1     Filed 10/09/18     Page 8 of 34



        noticing agent for the Companies in connection with its Chapter 11 Case and with respect to
        other related matters in connection therewith, subject to Bankruptcy Court approval;

        FURTHER RESOLVED, that the Special Committee is hereby authorized, empowered and directed
        to retain on behalf of the Companies such other professionals as they deem necessary,
        appropriate or desirable, upon such terms and conditions as they shall approve, to render services
        to the Companies in connection with the Chapter 11 Case and with respect to other related
        matters in connection therewith, subject to Bankruptcy Court approval, if required;

        AUTHORIZATION TO ENTER INTO RESTRUCTURING SUPPORT AGREEMENT

        FURTHER RESOLVED, each Authorized Representative is hereby authorized and empowered in
        the name and on behalf of the applicable Companies, to cause the applicable Companies to enter
        into, execute, deliver, certify, file and/or record and perform a restructuring support agreement
        (“RSA”), including an initial term sheet and any other related documents, by and among the
        Company, the Company Subsidiaries and certain of the Companies’ creditors, and such other
        documents, agreements, instruments and certificates as may be required by the RSA, the form,
        terms, and provisions of which as may be determined by the Board, which, is anticipated to be
        implemented through a joint prepackaged plan of reorganization (the “Prepackaged Plan”)
        pursuant to the Bankruptcy Code in the Bankruptcy Court;

        FURTHER RESOLVED, the applicable Companies are hereby authorized to commence the process
        of soliciting votes for the Prepackaged Plan (the “Solicitation”) including the distribution of the
        related materials, including but not limited to the Prepackaged Plan and any related disclosure
        statement required by the Prepackaged Plan (the “Solicitation Materials”);

        FURTHER RESOLVED, that the Special Committee is hereby authorized to determine the form,
        terms and provisions of the Solicitation Materials (which determination shall be conclusively
        evidenced by the Special Committee’s or Authorized Representative’s execution and delivery
        thereof), and that the execution and delivery on the applicable Companies’ behalf of the
        Solicitation Materials by the Special Committee or any such Authorized Representative is hereby
        ratified, confirmed, and approved;

        FURTHER RESOLVED, that the Special Committee is hereby authorized, empowered, and
        directed, in the name and on behalf of the applicable Companies, to take all such further actions
        including, without limitation, to pay all fees and expenses, in accordance with the terms of the
        Prepackaged Plan, which shall, in the Special Committee’s sole judgment, be necessary, proper
        or advisable to perform the applicable Companies’ obligations under or in connection with the
        RSA, the Solicitation and any and all transactions contemplated by the Prepackaged Plan and to
        carry out fully the intent of the foregoing resolutions;

        DEBTOR-IN-POSSESSION FINANCING

        FURTHER RESOLVED, that in connection with the Company’s and the Company Subsidiaries’
        Chapter 11 Case, the Special Committee is hereby authorized to enter into negotiations with
        certain financial institutions or other lender parties, as determined and approved by the Special
        Committee, to provide a debtor-in-possession loan credit facility and to cause the applicable

01:23721613.1
                       Case 18-12309-CSS         Doc 1    Filed 10/09/18     Page 9 of 34



        Companies to enter into, execute, deliver, certify, file and/or record and perform a related credit
        agreement (together with the exhibits and schedules thereto, the “DIP Credit Agreement”) by and
        among the applicable Companies, each other obligor from time to time party thereto, the lenders
        from time to time party thereto (the “DIP Lenders”), and any agent for the DIP Lenders (in such
        capacity and together with its successors, the “DIP Agent”), subject to approval by the
        Bankruptcy Court, which is necessary and appropriate to the conduct, promotion and attainment
        of the business of the applicable Companies (the “DIP Financing”);

        FURTHER RESOLVED, that it is in the best interest of the applicable Companies to engage in, the
        applicable Companies will obtain benefits from, and the applicable Companies are hereby
        authorized to incur the obligations and undertake any and all related transactions contemplated
        under, the DIP Financing, including the granting of security interests thereunder;

        FURTHER RESOLVED, that the DIP Credit Agreement, the form and terms and provisions of
        which as may be determined by the Special Committee, and any and all of the other agreements,
        certificates, documents and instruments authorized, executed, delivered, reaffirmed, verified
        and/or filed in connection with the DIP Financing and the applicable Companies’ performance of
        its obligations thereunder, including the borrowings, the granting of security interests and
        guarantees contemplated thereunder, are hereby in all respects confirmed, ratified and approved;

        FURTHER RESOLVED, that the Special Committee is hereby authorized to grant security interests
        in, and liens on, any and all property of the applicable Companies as collateral pursuant to the
        DIP Credit Agreement to secure all of the obligations and liabilities of the applicable Companies
        thereunder to the DIP Lenders and the DIP Agent, and to authorize, execute, verify, file and/or
        deliver to the DIP Agent, on behalf of the applicable Companies, all agreements, documents and
        instruments required by the DIP Lenders, in connection with the foregoing;

        FURTHER RESOLVED, that the Special Committee is hereby authorized, empowered, and
        directed, in the name and on behalf of the applicable Companies, to take all such further actions
        including, without limitation, to pay all fees and expenses, in accordance with the terms of the
        DIP Financing documents, which shall, in the Special Committee’s sole judgment, be necessary,
        proper or advisable to perform the applicable Companies’ obligations under or in connection
        with the DIP Credit Agreement or any of the other DIP Financing documents and the
        transactions contemplated therein and to carry out fully the intent of the foregoing resolutions;

        FURTHER RESOLVED, that the Special Committee be, and it hereby is, authorized and directed to
        issue, or cause to be issued, a press release announcing the Chapter 11 Case, the Prepackaged
        Plan, the DIP Financing and all other press releases pertaining to the Chapter 11 Case.

        SUBSIDIARY APPROVALS

        FURTHER RESOLVED, that in the judgment of the Board, it is desirable and in the best interest of
        the Company Subsidiaries for such entity or entities to take any and all action, including
        authorizing the Chapter 11 Case, and to execute and deliver all documents, agreements, motions
        and pleadings as are necessary, proper or desirable to enable such subsidiary to carry out the
        Chapter 11 Case contemplated hereby, including granting any director, officer or other


01:23721613.1
                      Case 18-12309-CSS          Doc 1    Filed 10/09/18     Page 10 of 34



        authorized representative as applicable according to local law, the authority to take action in
        support thereof;

        GENERAL AUTHORIZATION AND RATIFICATION OF PAST ACTIONS

        FURTHER RESOLVED, that any Authorized Representative is authorized, in the name and on
        behalf of the Companies, to do and perform, or cause to be done and performed, any and all such
        acts, deeds and things, to make, execute and deliver, or cause to be made, executed and
        delivered, any and all documents and to take any and all actions as may be necessary or in their
        opinion desirable to implement or carry into effect the intent and purpose of (a) the foregoing
        resolutions, or (b) any other action on behalf of the Companies in furtherance of, or related to,
        the obligations listed herein, including, without limitation, executing and delivering, and causing
        the performance by the Companies of its obligations under, any agreement or document referred
        to herein; and the execution by any Authorized Representative of any such document or the
        taking of any such other action by or at the direction of any Authorized Representative shall
        conclusively establish and evidence (i) their making any determination required by the foregoing
        resolutions as to the necessity or advisability of any particular agreement or action and (ii) their
        authority therefor; and

        FURTHER RESOLVED, that any and all actions taken by any Authorized Representative prior to
        the date of these resolutions that would have been authorized by these resolutions but for the fact
        that such actions were taken prior to the date of these resolutions be, and hereby are, authorized,
        ratified, confirmed, adopted and approved in all respects as the acts and deeds of the Companies.

                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES
                                           FOLLOW]




01:23721613.1
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 11 of 34
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 12 of 34
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 13 of 34
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 14 of 34
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 15 of 34
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 16 of 34
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 17 of 34
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 18 of 34
Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 19 of 34
                       Case 18-12309-CSS       Doc 1   Filed 10/09/18   Page 20 of 34



                                                  Exhibit A

                         Company                                     Board Members
                    ACC Manufacturing, Inc.              Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse
                    Aircraft Design Company              Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse
                     Eclipse Aerospace, Inc.             Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse
                 Kestrel Aircraft Company, Inc.          Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse
                 Kestrel Brunswick Corporation           Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse
                    Kestrel Tooling Company              Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse
                  Innovatus Holding Company              Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse
                     OAC Management, Inc.                Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse
                   ONE Aviation Corporation              Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                                 RJ Siegel; Michael Wyse




01:23721613.1

        LEGAL_US_E # 137995001.3
                       Case 18-12309-CSS   Doc 1   Filed 10/09/18   Page 21 of 34



                                             Exhibit B

                         Company                                 Board Members
                     DR Management, LLC              Jon Dwight; Alan Klapmeier; Kevin Gould;
                                                             RJ Siegel; Michael Wyse




01:23721613.1

        LEGAL_US_E # 137995001.3
                        Case 18-12309-CSS      Doc 1   Filed 10/09/18   Page 22 of 34



                                                  Exhibit C

                            Company                                    Sole Member
                Brigadoon Aircraft Maintenance, LLC               Eclipse Aerospace, Inc.




01:23721613.1

        LEGAL_US_E # 137995001.3
               Case 18-12309-CSS     Doc 1    Filed 10/09/18   Page 23 of 34



                                        Schedule I

1.      ACC Manufacturing, Inc.
2.      Aircraft Design Company
3.      Brigadoon Aircraft Maintenance, LLC
4.      DR Management, LLC
5.      Eclipse Aerospace, Inc.
6.      Innovatus Holding Company
7.      Kestrel Aircraft Company, Inc.
8.      Kestrel Brunswick Corporation
9.      Kestrel Manufacturing, LLC
10.     Kestrel Tooling Company
11.     OAC Management, Inc.




LEGAL_US_E # 137995001.3
                                       Case 18-12309-CSS                    Doc 1         Filed 10/09/18               Page 24 of 34


         Fill in this information to Identify the case:

     Debtor Name: ONE Aviation Corporation, et al.
                                                                                                                                                 Check if this is an
     United States Bankruptcy Court for the:              District of Delaware                                                                   amended filing
     Case Number (If known):




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
  Largest Unsecured Claims and Are Not Insiders 1                            12/15
  A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
  which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
  holders of the 30 largest unsecured claims.


     Name of creditor and complete mailing        Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
     address, including zip code                  and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                  creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                                 professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                                 services, and         or disputed     setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if        Deduction          Unsecured
                                                                                                                       partially secured      for value of       claim
                                                                                                                                              collateral or
                                                                                                                                              setoff

     1       ALFRED E. MANN                       CONTACT: ALFRED MANN           SUBORDINATED                                                                        $6,482,778.71
             25134 RYE CANYON LOOP                AMann@aemf.org                 UNSECURED NOTE
             VALENCIA, CA 91355                                                  DUE 2017
     2       HOLLAND FAMILY TRUST                 CONTACT: MASON HOLLAND UNSECURED AND                                                                               $4,177,629.91
             125 FAIRCHILD STREET, SUITE 100      mason.holland@hollandplan SUBORDINATED
             CHARLESTON, SC 29492                 e.net                     NOTE SERIES A-5

     3       SIKORSKY AIRCRAFT CORPORATION        CONTACT: PETER             UNSECURED AND                                                                           $4,174,952.29
             6900 MAIN STREET                     GUTERMANN                  SUBORDINATED
             STRATFORD, CT 06615                  peter.gutermann@sikorsky.c NOTE SERIES A-5
                                                  om
     4       ALFRED E. MANN LIVING TRUST          CONTACT: ALFRED MANN           UNSECURED AND                                                                       $4,169,597.04
             25134 RYE CANYON LOOP                AMann@aemf.org                 SUBORDINATED
             VALENCIA, CA 91355                                                  NOTE SERIES A-5
     5       REDEVELOPMENT AUTHORITY OF           CONTACT: LINDA K.              UNSECURED NOTE                                                                      $1,721,935.00
             THE CITY OF SUPERIOR                 TAYLOR/ROBERT
             1316 NORTH 14TH STREET               KANUIT/CITY TREASURER
             SUPERIOR, WI 54880                   PHONE: 218-725-6872/218-
                                                  725-6836
                                                  ltaylor@fryberger.com;
                                                  rkanuit@fryberger.com
     6       POLSKIE ZAKLADY LOTNICZE SP          CONTACT: GENERAL               UNSECURED NOTE                                                                      $1,575,468.03
             WOJSKA POLSKIEGO 3                   COUNSEL OR CHIEF
             MIELEC 39-300                        FINANCIAL OFFICER
                                                  PHONE: 0048-17-788-7921




 1   On a consolidated basis. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with respect to all or any
     portion of the claims listed below. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount or characterization of any claim at a
     later date.

Official Form 204           Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                          Page 1
                                    Case 18-12309-CSS                   Doc 1        Filed 10/09/18               Page 25 of 34
  Debtor: ONE Aviation Corporation                                                                  Case Number (if known):
     Name of creditor and complete mailing    Name, telephone number,       Nature of the claim   Indicate if     Amount of unsecured claim
     address, including zip code              and email address of          (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              creditor contact              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                            professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                            services, and         or disputed     setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if        Deduction          Unsecured
                                                                                                                  partially secured      for value of       claim
                                                                                                                                         collateral or
                                                                                                                                         setoff

     7    MIDCOAST REGIONAL                   CONTACT: TIMOTHY E.           LITIGATION             Contingent                                                   $1,045,714.93
          REDEVELOPMENT AUTHORITY             STEIGELMAN                                          and Disputed
          C/O DRUMMOND WOODSUM                PHONE: 207-772-1941
          84 MARGINAL WAY, STE 600            tsteigelman@dwmlaw.com
          PORTLAND, ME 04101
     8    CISCO SYSTEM CAPITAL                CONTACT: GENERAL              IT SERVICES                                                                           $609,161.55
          CORPORATION                         COUNSEL OR CHIEF
          3675 CISCO WAY                      FINANCIAL OFFICER
          SAN JOSE, CA 95134                  PHONE: 800-553-6387
                                              FAX: 408-526-4100.
                                              atty@bbslaw.com
     9    DOUGLAS COUNTY REVOLVING            CONTACT: JOSEPH J TILL        UNSECURED NOTE         Contingent                                                     $479,421.00
          LOAN FUND, INC.                     III/COUNTY TREASURER                                and Disputed
          1401 TOWER AVENUE, SUITE 302        PHONE: 715-394-4441
          SUPERIOR, WI 54880                  jtill@clearwire.net
     10   HENRY ORLOSKY & KATHERYN            CONTACT: ELIZABETH ZECK       LITIGATION             Contingent                                                     $414,121.49
          ORLOSKY                             PHONE: 803-252-3300                                 and Disputed
          C/O WILLOUGHBY & HOEFER, P.A.       FAX: 803-771-2410
          930 RICHLAND STREET
          COLUMBIA, SC 29201
     11   FREDRIKSON & BYRON - KAC            CONTACT: GENERAL              PROFESSIONAL                                                                          $366,536.88
          200 SOUTH 6TH ST #4000              COUNSEL OR CHIEF              SERVICES
          MINNEAPOLIS , MN 55402              FINANCIAL OFFICER
                                              PHONE: 612-492-7000
                                              FAX: 612-492-7077
                                              jkoneck@fredlaw.com
     12   MIKE PRESS                          CONTACT: MIKE PRESS           TRADE VENDOR                                                                          $341,900.00
          PO BOX 5227                         PHONE: 314-277-6890
          ST ALBANS, MO 63073
     13   KLUNE INDUSTRIES, UTAH DIVISION     CONTACT: BOB BALLANTYNE       LITIGATION             Contingent                                                     $338,000.00
          1800 NORTH 300 WEST                 PHONE: 801-636-9953                                 and Disputed
          SPANISH FORK, UT 84660              bbballantyne@pccaero.com

     14   BLUE CROSS BLUE SHIELD OF NM        CONTACT: GENERAL              BENEFIT PROVIDER                                                                      $331,507.31
          4411 THE 25 WAY                     COUNSEL OR CHIEF
          ALBUQUERQUE, NM 87109               FINANCIAL OFFICER
                                              PHONE: 505-816-4000
                                              FAX: 505-816-3608
     15   BERNALILO COUNTY TREASURER          FAX: (505) 462-9768           TAXING AUTHORITY                                                                      $314,233.00
          ONE CIVIC PLAZA NW, BASEMENT        Treasurers@bernco.gov
          ALBUQUERQUE, NM 87102
     16   FINCHAM MOBILE STORAGE              CONTACT: GENERAL           TRADE VENDOR                                                                             $270,957.76
          5601 WILSHIRE N.E.                  COUNSEL OR CHIEF
          ALBUQUERQUE, NM 87113               FINANCIAL OFFICER
                                              PHONE: 505-821-1666
                                              office@finchammobilestorag
                                              e.com
     17   MECAER AMERICA, INC.                CONTACT: GENERAL              TRADE VENDOR                                                                          $257,037.58
          5555 WILLIAM-PRICE                  COUNSEL OR CHIEF
          LAVAL, QUEBEC H7L 6C4 CANADA        FINANCIAL OFFICER
                                              PHONE: 450-682-7117
                                              FAX: 450-682-8152

 1   On a consolidated basis. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with respect to all or any
     portion of the claims listed below. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount or characterization of any claim at a
     later date.

Official Form 204        Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                        Page 2
                                    Case 18-12309-CSS                    Doc 1       Filed 10/09/18               Page 26 of 34
  Debtor: ONE Aviation Corporation                                                                  Case Number (if known):
     Name of creditor and complete mailing    Name, telephone number,       Nature of the claim   Indicate if     Amount of unsecured claim
     address, including zip code              and email address of          (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              creditor contact              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                            professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                            services, and         or disputed     setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if        Deduction          Unsecured
                                                                                                                  partially secured      for value of       claim
                                                                                                                                         collateral or
                                                                                                                                         setoff

     18   ZODIAC AEROSAFETY SYSTEMS           CONTACT: GENERAL              TRADE VENDOR                                                                          $248,604.00
          4 RUE LESAGE MAILLE CAUDEBEC        COUNSEL OR CHIEF
          LES                                 FINANCIAL OFFICER
          ELBEUF 76320 FRANCE                 PHONE: +33 2 32 96 56 00
                                              FAX: +33 2 32 96 59 33
     19   PRATT & WHITNEY CANADA              CONTACT: GENERAL              TRADE VENDOR                                                                          $222,198.14
          1000 MARIE-VICTORIN (01BO5)         COUNSEL OR CHIEF
          LONGUEUIL, QUEBEC J4G 1A1           FINANCIAL OFFICER
          CANADA                              PHONE: 450-677-9411
                                              Paula.Pedersen@pwc.ca
     20   TRAVERSE LLC                        CONTACT: KIERAN               PROFESSIONAL                                                                          $214,238.16
          PO BOX 4187                         MCGARRELL                     SERVICES
          MISSION VIEJO, CA 92690             PHONE: 949-230-6993
     21   TRIUMPH AEROSPACE SYSTEMS           CONTACT: GENERAL              TRADE VENDOR                                                                          $209,742.50
          899 CASSATT ROAD #210               COUNSEL OR CHIEF
          BERWYN, PA 19312                    FINANCIAL OFFICER
                                              PHONE: 610-251-1000
                                              AHarper@triumphgroup.co
                                              m
     22   WILKERSON GUTHMANN                  CONTACT: GENERAL              AUDITOR                                                                               $196,435.00
          1210 W COUNTRY ROAD E, STE 100      COUNSEL OR CHIEF
          ARDEN HILLS, MN 55112               FINANCIAL OFFICER
                                              PHONE: 651-222-1801
                                              info@wilkersoncpa.com
     23   FARNBOROUGH AIRCRAFT                CONTACT: GENERAL              TRADE VENDOR                                                                          $192,000.00
          FARNBOROUGH AIRPORT                 COUNSEL OR CHIEF
          HAMPSHIRE GU14 6XA UNITED           FINANCIAL OFFICER
          KINGDOM                             PHONE: +44 0 1252 377234
                                              info@tagaviation.com
     24   HESSON & BIRTCH, LLC                CONTACT: GENERAL              LEGAL ADVISOR                                                                         $163,654.24
          244 E DOTY AVE                      COUNSEL OR CHIEF
          NEENAH, WI 54956                    FINANCIAL OFFICER
                                              PHONE: 920-729-0303
                                              heslaw@heslaw.com
     25   GUGGENHEIM PARTNERS                 CONTACT: GENERAL         INVESTMENT                                                                                 $150,000.00
          330 MADISON AVE                     COUNSEL OR CHIEF         BANKER
          NEW YORK, NY 10017                  FINANCIAL OFFICER
                                              PHONE: 212-739-0700
                                              PR@GuggenheimPartners.co
                                              m
     26   SIERRACIN/SYLMAR CORP (PPG)         CONTACT: GENERAL              TRADE VENDOR                                                                          $148,536.00
          12780 SAN FERNANDO ROAD             COUNSEL OR CHIEF
          SYLMAR, CA 91342                    FINANCIAL OFFICER
                                              PHONE: 818-362-6711
                                              silvey@ppg.com
     27   MERLIN PARTNERS, LLC                CONTACT: GENERAL              TRADE VENDOR                                                                          $138,000.00
          1900 NE 3RD ST #106-349             COUNSEL OR CHIEF
          BEND, OR 97701                      FINANCIAL OFFICER
                                              PHONE: 541-419-8708
                                              Jk@thundercreekUSA.com




 1   On a consolidated basis. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with respect to all or any
     portion of the claims listed below. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount or characterization of any claim at a
     later date.

Official Form 204        Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                        Page 3
                                    Case 18-12309-CSS                   Doc 1        Filed 10/09/18               Page 27 of 34
  Debtor: ONE Aviation Corporation                                                                  Case Number (if known):
     Name of creditor and complete mailing    Name, telephone number,       Nature of the claim   Indicate if     Amount of unsecured claim
     address, including zip code              and email address of          (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                              creditor contact              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                            professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                            services, and         or disputed     setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)
                                                                                                                  Total claim, if        Deduction          Unsecured
                                                                                                                  partially secured      for value of       claim
                                                                                                                                         collateral or
                                                                                                                                         setoff

     28   CURTISS-WRIGHT CONTROLS             CONTACT: GENERAL              TRADE VENDOR                                                                          $137,511.00
          28965 AVENUE PENN                   COUNSEL OR CHIEF
          SANTA CLARITA, CA 91355             FINANCIAL OFFICER
                                              PHONE: 661-257-4430
                                              FAX: 661-257-4782
                                              ds@curtisswright.com
     29   KENNETH ROSS                        CONTACT: KENNETH ROSS         LITIGATION                CUD                                                       Undetermined
          49 PARK LANE                        PHONE: 847-980-8620
          GOLF, IL 60029                      ken.ross@najet.net
     30   LIVING BENEFITS ASSET               CONTACT: H. JOSEPH            LITIGATION                CUD                                                       Undetermined
          MANAGEMENT, LLC                     ACOSTA
          C/O H. JOSEPH ACOSTA                PHONE: 214-614-8939
          FISHERBROYLES, LLP                  FAX: 214-614-8992
          4514 COLE AVE, STE 600              joseph.acosta@fisherbroyles
          DALLAS, TX 75205                    .com




 1   On a consolidated basis. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with respect to all or any
     portion of the claims listed below. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount or characterization of any claim at a
     later date.

Official Form 204          Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                      Page 4
                         Case 18-12309-CSS              Doc 1       Filed 10/09/18        Page 28 of 34



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

         ---------------------------------------------------------------x
                                                                        :
         In re:                                                         :    Chapter 11
                                                                        :
         ONE AVIATION CORPORATION, et al., 1                            :    Case No. 18-_______ (____)
                                                                        :
                           Debtors.                                     :    Joint Administration Requested
                                                                        :
         ---------------------------------------------------------------x

                 LIST OF EQUITY SECURITY HOLDERS PURSUANT TO RULE 1007(a)(3)
                      OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

                  Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, ONE

         Aviation Corporation lists below its respective equity security holders as of the date hereof.

                      Debtor                     Equity Holder              Equity Holder Address            Approximate
                                                                                                              Percentage
                                                                                                             Equity Held
             ONE Aviation Corporation            Alfred E. Mann             25134 Rye Canyon Loop              10.53%
                                                  Living Trust                Valencia, CA 29492
             ONE Aviation Corporation            Kestrel Voting             25134 Rye Canyon Loop                 8.29%
                                                     Trust                    Valencia, CA 29492
             ONE Aviation Corporation             Brunswick                 84 Marginal Way, Suite                5.30%
                                                Aerospace, LLC                       600
                                                                             Portland, ME 04101
             ONE Aviation Corporation            Global Eclipse,               Kirazlitepe Mah                    5.29%
                                                     LLC                    Bogazici CAD 22, D:5
                                                                              Cangelkoy Istanbul
                                                                                   Turkey
             ONE Aviation Corporation           James H. Clutter              10690 Stroup Road                   5.44%
                                                                              Roswell, GA 30075
             ONE Aviation Corporation            Alan Klapmeier               3557 Nelson Road                    2.36%
                                                                              Cloquet, MN 55720


         1
                  The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
                  number, as applicable, are: ONE Aviation Corporation (9649); ACC Manufacturing, Inc. (1364); Aircraft
                  Design Company (1364); Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703);
                  Eclipse Aerospace, Inc. (9000); Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc.
                  (2053); Kestrel Brunswick Corporation (6741); Kestrel Manufacturing, LLC (1810); Kestrel Tooling
                  Company (9439); and OAC Management, Inc. (9986). The Debtors’ corporate headquarters is located at
                  3250 Spirit Drive SE, Albuquerque, NM 87106.



01:23222598.6
                       Case 18-12309-CSS    Doc 1      Filed 10/09/18   Page 29 of 34



          ONE Aviation Corporation      Edward L.            11 Sugar Beach Drive       2.55%
                                        Underwood            Santa Rosa Beach, FL
                                                                    32459
          ONE Aviation Corporation      Edward L.            11 Sugar Beach Drive       0.41%
                                      Underwood, Jr.         Santa Rosa Beach, FL
                                                                    32459
          ONE Aviation Corporation     Eden L. Sharp         11 Sugar Beach Drive       0.20%
                                                             Santa Rosa Beach, FL
                                                                    32459
          ONE Aviation Corporation     Peter Thomas          11 Sugar Beach Drive       0.20%
                                           Sharp             Santa Rosa Beach, FL
                                                                    32459
          ONE Aviation Corporation   Toni F. Underwood       11 Sugar Beach Drive       0.51%
                                                             Santa Rosa Beach, FL
                                                                    32459
          ONE Aviation Corporation     William James         11 Sugar Beach Drive       0.20%
                                           Sharp             Santa Rosa Beach, FL
                                                                    32459
          ONE Aviation Corporation    Steven & Alrene       5965 N Pike Lake Road       1.72%
                                          Serfling            Duluth, MN 55811
          ONE Aviation Corporation   Steven Serfling as     5965 N Pike Lake Road       0.27%
                                     agent for Heather        Duluth, MN 55811
                                         Williams
          ONE Aviation Corporation   Steven Serfling as     5965 N Pike Lake Road       0.27%
                                      agent for Kevin         Duluth, MN 55811
                                          Serfling
          ONE Aviation Corporation   Steven Serfling as     5965 N Pike Lake Road       0.20%
                                     agent for Weston         Duluth, MN 55811
                                         Williams
          ONE Aviation Corporation       RJ Siegel            3250 Spirit Drive SE      0.51%
                                                            Albuquerque, NM 87106
          ONE Aviation Corporation      Mikael Via              20 Encino Ave           0.61%
                                                             Camarillo, CA 93010
          ONE Aviation Corporation      Edward M.            1004 Novak Lane NW         1.18%
                                         Lundeen            Albuquerque, NM 87114

                                                                     -and-

                                                            c/o RMC Lawyers, P.A.
                                                                 Attn Shari L
                                                             Cordova/Brian Vogler
                                                            316 Osuna Rd. NE., Unit
                                                                     201
                                                            Albuquerque, NM 87107



         LEGAL_US_E # 137945900.4
01:23222598.6
                       Case 18-12309-CSS    Doc 1      Filed 10/09/18   Page 30 of 34



          ONE Aviation Corporation   Michael Press Rev           PO Box 5227             2.63%
                                          Trust              St Albans, MO 63073
          ONE Aviation Corporation     Kenneth Ross              49 Park Lane            1.32%
                                                                Golf, IL 60029
          ONE Aviation Corporation    Cary A. Winter         2015 Wicklow Road           1.18%
                                                             Naperville, IL 60564
          ONE Aviation Corporation    Holland Family          c/o Mason Holland,         23.65%
                                           Trust                    Trustee
                                                           125 Fairchild Street, Suite
                                                                      100
                                                             Charleston, SC 29492

                                                                     -and-

                                                            186 Seven Farms Drive
                                                            Daniel Island, SC 29492
          ONE Aviation Corporation   Zhejiang Jinggong     19th Floor, Jinggong Plaza    25.17%
                                     Holding Co., Ltd.     No. 112 Jinkequiao Road,
                                                           Keqiao District, Shaoxing
                                                            City, Zhejiang Province,
                                                                     China




         LEGAL_US_E # 137945900.4
01:23222598.6
                         Case 18-12309-CSS              Doc 1      Filed 10/09/18        Page 31 of 34



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE

         ---------------------------------------------------------------x
                                                                        :
         In re:                                                         :   Chapter 11
                                                                        :
         ONE AVIATION CORPORATION, et al., 1                            :   Case No. 18-_______ (____)
                                                                        :
                           Debtors.                                     :   Joint Administration Requested
                                                                        :
         ---------------------------------------------------------------x

                CORPORATE OWNERSHIP STATEMENT PURSUANT TO RULE 1007(a)(1)
                     OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

                 Pursuant to Rule 1007(a)(1) of the Federal Rules of Bankruptcy Procedure, ONE

         Aviation Corporation and its affiliated debtors as debtors in possession in the above-captioned

         Chapter 11 Cases (collectively, the “Debtors”), respectfully represent as follows:

                 1.       Debtor ONE Aviation Corporation (“OAC”) is the corporate parent of each of the
                          other Debtors in the above-captioned Chapter 11 Cases and directly or indirectly
                          owns a 100% interest in all of the other Debtors except for Kestrel Aircraft
                          Company, Inc. (“Kestrel Aircraft”), where OAC indirectly owns a 90.60% interest
                          and three third-party shareholders directly own a combined 9.40% interest.
                          Kestrel Aircraft directly or indirectly owns a 100% interest in DR Management,
                          LLC, Kestrel Brunswick Corporation, Kestrel Manufacturing, LLC, and Kestrel
                          Tooling Company.

                 2.       None of the Debtors’ equity securities are publicly held.

                 Attached hereto as Exhibit A is an organizational chart illustrating the Debtors’ corporate

         structure and respective equity interests.




         1
                 The debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s tax identification
                 number, as applicable, are: ONE Aviation Corporation (9649); ACC Manufacturing, Inc. (1364); Aircraft
                 Design Company (1364); Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703);
                 Eclipse Aerospace, Inc. (9000); Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc.
                 (2053); Kestrel Brunswick Corporation (6741); Kestrel Manufacturing, LLC (1810); Kestrel Tooling
                 Company (9439); and OAC Management, Inc. (9986). The Debtors’ corporate headquarters is located at
                 3250 Spirit Drive SE, Albuquerque, NM 87106.




01:23222598.6
                Case 18-12309-CSS     Doc 1   Filed 10/09/18   Page 32 of 34



                                        EXHIBIT A

                                    Organizational Chart




01:23222598.6
                                                                Case 18-12309-CSS        Doc 1     Filed 10/09/18      Page 33 of 34



                                                                         ONE Aviation Corporation Organizational Chart




                                                                               (One Aviation Corporation - Delaware)




                                                                                                                             Innovatus Holding
                        ACC Manufacturing, Inc.       Aircraft Design                Eclipse Aerospace, Inc.                                            OAC Management, Inc.
                                                                                                                                 Company
                             (Delaware)             Company (Delaware)                     (Delaware)                                                       (Delaware)
                                                                                                                                (Delaware)

                                                                                                                                          90.6%

                                                                                       Brigadoon Aircraft                      Kestrel Aircraft
                                                                                       Maintenance, LLC                        Company, Inc.
                                                                                           (Delaware)                           (Delaware)




                                                                                                                             Kestrel Brunswick
                                                                                          DR Management, LLC                                        Kestrel Tooling Company
                                                                                                                               Corporation
                                                                                              (Wisconsin)                                                    (Maine)
                                                                                                                                  (Maine)




                                                                                                                           Kestrel Manufacturing,
                Legend                                                                                                              LLC
                1. Each entity is owned 100% by its parent,                                                                     (Wisconsin)
                   unless indicated otherwise




01:23222610.1
                               Case 18-12309-CSS                       Doc 1         Filed 10/09/18              Page 34 of 34
Fill in this information to identify the case and this filing:

Debtor Name       ONE Aviation Corporation, et al. 1

United States Bankruptcy Court for the:                                District of Delaware
                                                                                   (State)
Case number (If known):


                                                                    Modified Official Form 202


Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                  12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



                Declaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
          individual serving as a representative of the debtor in this case.
          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                 Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule ______

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Modified Official
                 Form 204)
                 Other document that requires a declaration: Corporate Ownership Statement and List of Equity Security Holders


          I declare under penalty of perjury that the foregoing is true and correct.

          Executed on         October 9, 2018                                         /s/ Alan Klapmeier
                                MM / DD / YYYY                                        Signature of individual signing on behalf of debtor



                                                                                      Alan Klapmeier
                                                                                      Printed name


                                                                                      CEO
                                                                                      Position or relationship to debtor




1
          The debtors in these Chapter 11 Cases, along with the last four digits of each debtor’s tax identification number, as applicable, are: ONE Aviation Corporation
          (9649); ACC Manufacturing, Inc. (1364); Aircraft Design Company (1364); Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703); Eclipse
          Aerospace, Inc. (9000); Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc. (2053); Kestrel Brunswick Corporation (6741); Kestrel Manufacturing,
          LLC (1810); Kestrel Tooling Company (9439); and OAC Management, Inc. (9986). The Debtors’ corporate headquarters is located at 3250 Spirit Drive SE,
          Albuquerque, NM 87106.


01:23222598.6
